Per Curiam:
For the reasons stated in Postal Tel.-Cable Co. v. Associated Press, No. 1 (175 App. Div. 538), the order appealed from is modified by overruling the demurrer to the affirmative defense alleged in the 7th paragraph of the answer, and as so modified affirmed, without costs, with leave to the plaintiff to withdraw the demurrer as to said defense, and with leave to the defendant to serve an amended answer within twenty days from service of the order to be entered herein.
Present — Clarke, P. J., Scott, Smith, Page and Davis, JJ.
Order modified as directed in opinion, and as modified affirmed, without costs, with leave to amend. Order to be settled on notice.